Title: From James Madison to Albert Gallatin, 11 December 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, December 11th. 1807.

I request you to be pleased to issue a warrant on the appropriations for Barbary intercourse for Twenty thousand dollars, in favor of James Davidson, the holder of the enclosed four bills of exchange, each for five thousand dollars, drawn upon me on the 17th.. 18th. 19th. & 20th. of August last by Tobias Lear Esqr., Consul General of the United States at Algiers, who is to be charged with the same on the Books of the Treasury, and held accountable.  I am &c.

James Madison.

